The opinion of the court was delivered by
Parker, J.
The suit was based on alleged negligence of the defendant, which sat up in the answer facts which brought the case within the purview of section 58 of the Railroad act, partly quoted in the head-note above, and alleged that the suit had not been begun within the period of two years next after the cause of action accrued. To this the plaintiff replied that he did not attain full age until May 22d, 1914, which was within two years next preceding the commencement of the suit. Defendant moved for and obtained a judgment on the pleadings, from which plaintiff has appealed.
The argument is, that in the case of an infant the two years’ period does not begin to run until he has attained his majority — first, because he cannot sue until that time, and so the cause of action is not complete; secondly, because section 58 should be read in connection with the Limitations act which excepts periods of legal disability from the period of limitation; thirdly, because section 58 is inoperative, because not expressed in the title of the “Act concerning rail*605roads,” oí which it is a part, or germane to the general object of that act.
The first point has been disposed of in the very recent opinion of this court in Gillette v. Delaware, Lackawanna and Western Railroad Co., at the June term, 1917, ante, p. 220, which was a suit under the federal act.
As to the second point, it is sufficient to say that there is a manifest inconsistency between a general statute of limitations saving the period of infancy and a special statute of limitation ignoring that period, as in section 58 of the Railroad act, which act expressly repeals inconsistent acts. We think it plain that the legislative intent was to make suits against railroads for personal injuries an exception to the general ads of limitation and to require such suits to be brought promptly and without reference to the so-called “disability” of the plaintiff, provided he was legally capable of instituting a suit.
The constitutional objection does not seem to have been urged in the court below, and is plainly untenable in view of such decisions as Quigley v. Lehigh Valley Railroad Co., 80 N. J. L. 486, and Sawder v. Shoenthal, 83 Id. 499. We think it has never been suggested that the limitation of suits against railroads for injuries by fire was invalid because the intent so to limit them should have been expressed in the title of the Railroad act; or, on the other hand, that the statutory presumption of negligence arising from the communication óf fire was germane only to an act whose title indicated an intent to legislate about matters of evidence.
The precise question here presented was fully discussed by Judge Adams, formerly a member of this court, in Pike v. Railroad Company, 31 N. J. L. J. 81, and decided against the plaintiff.
The judgment will be affirmed.
For affirmance — The Chancellor, Chief Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, Heppenheimer, Williams, Taylor, Gardner, JJ. 15.
For reversal — None.